Citation Nr: 1522083	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  07-16 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disability as secondary to a service-connected disability, to include under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for a right leg disability as secondary to a service-connected disability, to include under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to service connection for a left hip disability as secondary to a service-connected disability, to include under the provisions of 38 U.S.C.A. § 1151.

4.  Entitlement to service connection for a right hip disability as secondary to a service-connected disability, to include under the provisions of 38 U.S.C.A. § 1151.

5.  Entitlement to service connection for a left shoulder disability as secondary to a service-connected disability, to include under the provisions of 38 U.S.C.A. § 1151.

6.  Entitlement to service connection for a right shoulder disability as secondary to a service-connected disability, to include under the provisions of 38 U.S.C.A. § 1151.

7.  Entitlement to service connection for bilateral temporomandibular joint (TMJ) syndrome as secondary to a service-connected disability, to include under the provisions of 38 U.S.C.A. § 1151.

8.  Entitlement to a rating in excess of 30 percent for bronchial asthma.

9.  Entitlement to a rating in excess of 10 percent right ankle calcaneal fracture and mild subtalar osteoarthritis.

10.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease with compression fracture at L3.

11.  Entitlement to an effective dated earlier than June 30, 2011, for the award for service connection for tinnitus.

12.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2007 and February 2013 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The bronchial asthma issue on appeal was remanded for additional development in September 2009, December 2011, and April 2013.

In statements in support of his claims the Veteran has also asserted that he is unemployable as a result of his service-connected disabilities.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is appropriately addressed as a separate issue.  

In correspondence received in September 2013 the Veteran's attorney expressed disagreement with the assigned effective date for tinnitus in a September 2012 rating decision.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The Veteran's attorney also provided statements in a December 2013 VA Form 9 that may be construed as a service connection claim for reflex sympathetic dystrophy, but this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is required prior to appellate review.  The Board notes that a January 2013 VA examination included a diagnosis of reflex sympathetic dystrophy status post calcaneal fracture and sural neurectomy of the right ankle, and that statements provided in December 2013 may be construed as asserting that the service-connected right ankle and lumbar spine degenerative disc disease have increased in severity as a result of associated neurologic impairments.  The evidence of record is unclear as to an association between the service-connected disabilities and reflex sympathetic dystrophy.  

The Board also notes that treatment records associated with the Veteran's Social Security Administration (SSA) claim were received in April 2014, including reports relevant to the issues on appeal.  As pertinent SSA and VA treatment records are shown to have been added to the appellate record subsequent to AOJ review and the Veteran has not waived consideration by his AOJ, further development is required.

As noted in the Introduction section above, the Veteran submitted correspondence in September 2013 expressing disagreement with a September 2012 rating decision regarding the assigned effective date for the award of service connection for tinnitus.  Therefore, this matter must be remanded for appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of entitlement to an effective dated earlier than June 30, 2011, for the award for service connection for tinnitus.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Obtain all pertinent VA medical records not yet associated with the record.  

3.  Schedule the Veteran for a VA examination for an opinion as to the current nature of his service-connected right ankle calcaneal fracture and mild subtalar osteoarthritis and lumbar spine degenerative disc disease with compression fracture at L3, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.  

An opinion should also be provided as to whether these disabilities have increased in severity as a result of associated neurologic impairments due to reflex sympathetic dystrophy.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues on appeal, to include TDIU.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


